NOT PRECEDENTIAL


                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                                   ____________

                                    No. 14-1232
                                   ____________


                          UNITED STATES OF AMERICA

                                           v.

                                  HAKEEM PARIS,

                                                Appellant



                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                             (D. C. No. 2-11-cr-00211-001)
                   District Judge: Honorable Mary A. McLaughlin


                           Argued on September 9, 2014


               Before: SMITH, SHWARTZ and ROTH, Circuit Judges

                      (Opinion filed: September 25, 2014)


Michael J. Diamondstein, Esquire (Argued)
Jason D. Javie, Esquire
Two Penn Center Plaza
1500 John F. Kennedy Boulevard
Suite 900
Philadelphia, PA 19102

                   Counsel for Appellant
Thomas M. Zaleski, Esquire (Argued)
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106

                     Counsel for Appellee



                                        O P I N I ON


ROTH, Circuit Judge:

       Hakeem Paris appeals his conviction and sentence for attempted robbery in

violation of 18 U.S.C. §§ 1951(a) and 2. He argues that the evidence was insufficient to

support his conviction and the District Court erroneously denied his motion for a

judgment of acquittal. We will affirm.

I. Background

       This case arises from a robbery of a pizzeria in Philadelphia, Pennsylvania, on

May 10, 2010, and an attempted robbery of a Wawa convenience store located a few

blocks south of the pizzeria on May 23, 2010. Only the conviction for attempted robbery

and the ensuing sentence are at issue in this appeal.

       On May 23 at 2:00 a.m., Paris entered a Wawa convenience store wearing a multi-

colored knit hat and a dreadlock wig. Despite the hour and the warm temperature, Paris

wore sunglasses, a hooded sweatshirt, and a black jacket. The store clerk, who was at the

front of the store, noticed that Paris was holding his hand in his pocket next to a silver

handgun. Paris stood by the newsstand and, when asked if he needed anything, asked the


                                              2
clerk if there were copies of the Daily News. The clerk, frightened, told him that the store

did not have copies of the Daily News. Paris walked out. After the clerk told his

manager that he saw a gun, the manager called the police.

       When the officers arrived, they interviewed the employees at the scene. During

these discussions, the officers saw a dark-colored sedan with its headlights off slowly

pass by the store. The manager, who had also seen the vehicle, told the officers that the

passenger was wearing the same hat she had seen the man with dreadlocks wearing. The

officers stopped the vehicle and found Paris reclined in the front passenger seat. The

officers could see a multi-colored knit hat and dreadlock wig through the rear window.

When they removed the wig from the floor of the car, a loaded silver gun with a

scratched-out serial number fell out.

       In October 2010, Paris was charged with one count of conspiracy to commit

robbery which interfered with interstate commerce, one count of robbery which interfered

with interstate commerce, one count of attempted robbery which interfered with interstate

commerce, two counts of carrying and using a firearm during a crime of violence, and

one count of being a convicted felon in possession of a firearm. After a three-day trial, a

jury convicted Paris of all charges on December 13, 2012. Paris moved for a judgment of

acquittal on the attempted robbery conviction, which the District Court denied. Paris

appeals.

II. Discussion1


1
 The District Court had subject matter jurisdiction under 18 U.S.C. § 3231. We have
appellate jurisdiction under 28 U.S.C. § 1291.
                                             3
       Paris argues that the evidence was insufficient to support the jury’s verdict on the

attempted robbery charge and the District Court erred in denying his motion for a

judgment of acquittal under Rule 29 of the Federal Rules of Criminal Procedure.

       We review de novo a district court’s denial of a judgment of acquittal pursuant to

Rule 29. United States v. Flores, 454 F.3d 149, 154 (3d Cir. 2006). We must sustain the

verdict if, viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. United States v. Brodie, 403 F.3d 123, 133 (3d Cir. 2005) (citation

omitted). We “must be ever vigilant in the context of Fed. R. Crim. P. 29 not to usurp the

role of the jury by weighing credibility and assigning weight to the evidence, or by

substituting [our] judgment for that of the jury.” Id. (citing United States v. Jannotti, 673
F.2d 578, 581 (3d Cir. 1982) (en banc)).

       To convict a defendant of an attempted crime, a jury must find that the defendant

“(1) acted with the requisite intent to violate the statute, and (2) performed an act that,

under the circumstances as he believes them to be, constitutes a substantial step in the

commission of the crime.” United States v. Tykarsky, 446 F.3d 458, 469 (3d Cir. 2006)

(citation omitted). A substantial step goes beyond “mere preparation” but falls short of

completion of the offense. United States v. Yousef, 327 F.3d 56, 134 (2d Cir. 2003).

       Viewing the record in the light most favorable to the prosecution, the evidence

presented at trial demonstrated that Paris acted with the requisite intent to rob the Wawa

store and took a substantial step toward commission of the robbery. Paris entered the

store in a disguise of a multi-colored knit cap with dreadlocks, sunglasses, and multiple

                                               4
layers of clothing on a warm night. His hand was in his pocket next to the handgun. He

saw that the cash register was unattended and lingered at the newsstand before asking for

a newspaper and walking out. A rational jury could have inferred that Paris intended to

rob the Wawa but did not complete his attempt because there was no one at the register to

retrieve the money. The jury also could have rationally concluded that entering a store in

a disguise with a hand near a gun was a substantial step toward commission of the

robbery.2

III. Conclusion

       The evidence was sufficient to support Paris’s conviction for attempted robbery.

We find the other arguments raised in Paris’s brief unpersuasive. Accordingly, we will

affirm the judgment of the District Court.




2
  Additionally, the jury could have concluded that Paris’s conduct constituted “casing.”
Our sister circuits have held that “casing” a robbery location can constitute a substantial
step. See, e.g., United States v. Green, 115 F.3d 1479, 1487 (10th Cir. 1997)
(“‘[R]econnoitering of the object of a crime and the collecting of the instruments to be
used in that crime, together, can constitute a substantial step.’”) (quoting United States v.
Prichard, 781 F.2d 179, 181 (10th Cir. 1986)); United States v. Johnson, 962 F.2d 1308,
1312 (8th Cir. 1992) (“By driving to the bank with disguises and weapons, slowly
circling the bank three times, and stopping once to open the doors of the vehicle, the three
crossed the shadowy line from mere preparation to attempt.”) (citation and quotation
marks omitted).
                                             5